 

Exhibit 10.2

 

 

SHAREHOLDERS AGREEMENT

This SHAREHOLDERS AGREEMENT (this “Agreement”), is made and entered into as of
October 5, 2005 among The Prudential Insurance Company of America, a New Jersey
corporation, PIC Realty Corporation, a Delaware corporation, Strategic Value
Investors, LLC, a Delaware limited liability company, Prudential Assets, LLC, a
Delaware limited liability company, Prudential Investment Management, Inc., a
Delaware corporation, SHC/Olayan Redemption Vehicle, LLC, a Delaware limited
liability company, and SVI (SHC/Houston) Redemption Vehicle, LLC, a Delaware
limited liability company (individually a “Shareholder” and collectively the
“Shareholders”) and Strategic Hotel Capital, Inc., a Maryland corporation (the
“Company”).

W I T N E S S E T H

WHEREAS, the Shareholders and the Company wish to record their understanding
regarding certain matters relating to the management of the Company and certain
other matters.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1        Definitions. In addition to the terms defined in the preamble
to this Agreement and elsewhere herein, the following terms shall have the
meanings set forth herein for the purposes of this Agreement:

“Affiliate” shall mean, with respect to a Person (as hereinafter defined), any
other Person that, directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with such Person.

“Board of Directors” shall mean the Board of Directors of the Company in office
at the applicable time as elected in accordance with the provisions of the
Maryland General Corporation Law, the Charter and the Bylaws.

“Bylaws” shall mean the bylaws of the Company, as amended from time to time.

“Charter” shall mean the charter of the Company, as amended from time to time.

“Common Stock” shall mean the shares of common stock, par value $0.01 per share,
of the Company.

“Common Stock Deemed Outstanding” shall mean, as of any date, the total number
of shares of Common Stock outstanding as of such date plus the total number of
shares of Common Stock which may be acquired upon exercise or conversion of all
options, warrants or other securities or rights convertible into or exercisable
for shares of Common Stock which were

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



outstanding as of such date, whether or not convertible or exercisable within 60
days of such date.

“Deemed Beneficial Ownership” shall mean, with respect to the Shareholders as of
any date, the percentage obtained by dividing (a) the total number of shares of
Common Stock owned of record or beneficially by the Shareholders as of such date
plus the total number of shares of Common Stock which may be acquired by the
Shareholders upon exercise or conversion of all options, warrants or other
securities or rights convertible into or exercisable for shares of Common Stock
which were held by the Shareholders as of such date, whether or not convertible
or exercisable within 60 days of such date, by (b) the Common Stock Deemed
Outstanding as of such date.

“Person” shall mean an individual, corporation, partnership, trust, joint
venture, limited liability company, unincorporated organization or other legal
entity, or a government or any agency or political subdivision thereof.

ARTICLE II

BOARD REPRESENTATION

Section 2.1        Right to Nominee. The Shareholders shall collectively have
the right to nominate one person (such person, the “Shareholder Nominee”), as a
director (such person, the “Shareholder Director”) to the Board of Directors so
long as the Deemed Beneficial Ownership of the Shareholders is not less than 10%
in the aggregate. The Shareholders shall not name any person as the Shareholder
Nominee if: (a) such person is not reasonably experienced in business, financial
and lodging industry matters; (b) such person has been convicted of, or has pled
nolo contendere to, a felony; (c) the election of such person would violate any
law; or (d) any event required to be disclosed pursuant to Item 401(f) of
Regulation S-K of the Exchange Act has occurred with respect to such person.

Section 2.2        Election of Directors. The Company hereby covenants and
agrees that, during such time as the Shareholders have the right to nominate the
Shareholder Nominee pursuant to Section 2.1, the Company shall use its best
efforts to cause the election of the Shareholder Nominee.

Section 2.3       Shareholders’ Meeting. Following execution of this Agreement
by all parties hereto, the Shareholders may by written notice to the Corporate
Governance and Nominating Committee of the Board of Directors of the Company,
not less than 120 days prior to the anniversary of the mailing of the proxy
statement of the Company for the prior year’s annual meeting of shareholders,
identify the Shareholder Nominee who will be nominated by the Board of Directors
for election at the next annual meeting of shareholders to elect directors of
the Company in accordance with Sections 2.1 and 2.2 hereof. The Shareholder
Director will not be entitled to receive compensation as a director of the
Company; provided the Shareholder Director will be reimbursed for reasonable
out-of-pocket expenses incurred in connection with such director’s services on
the Board of Directors to the same extent as other non-employee directors and
will be named as a covered insured and a beneficiary on the same basis as other
non-employee directors under any directors’ and officers’ insurance policy
maintained by the Company for its directors.

 

 

 

 

2

 

 

 


--------------------------------------------------------------------------------



 

Section 2.4       Resignation, etc., of Directors. In the event of the death,
disability, removal or resignation of the Shareholder Director, the Shareholders
collectively shall notify the Company, within 30 days after such death,
disability, removal or resignation, of a successor Shareholder Nominee who shall
be promptly appointed by the remaining directors then in office to serve the
unexpired term of such former Shareholder Director whose departure created the
vacancy.

ARTICLE III

MISCELLANEOUS

Section 3.1        Amendment. This Agreement may be amended, modified or
supplemented but only in writing signed by each of the parties hereto.

Section 3.2        Expenses. Except as otherwise specifically provided in this
Agreement, each party hereto shall bear its own costs and expenses with respect
to the negotiation of this Agreement and the termination of the Observer
Agreement contemplated hereby.

Section 3.3        Notices. Any notice, request, instruction or other
communication to be given hereunder by a party hereto shall be dated and in
writing and shall be deemed to have been given, (a) when received if given in
person or by courier or a courier service, (b) on the date of transmission if
sent by telex, facsimile or other wire transmission or (c) three business days
after being deposited in the U.S. mail, certified or registered mail, postage
prepaid, directed at the following addresses:

 

(a)

If to the Company, addressed as follows:

Strategic Hotel Capital, Inc.

77 West Wacker Drive

Chicago, Illinois 60601

 

Attention:

General Counsel

 

Facsimile No.:

(312) 658-5799

 

 

(b)

If to any Shareholder:

 

c/o The Prudential Insurance Company of America

8 Campus Drive, 4th Floor

Parsippany, New Jersey 07054

 

Attention:

SVI Portfolio Manager

 

Facsimile No.:

________________

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

Section 3.4        Waivers. The failure of a party hereto at any time or times
to require performance of any provision hereof shall in no manner affect its
right at a later time to enforce the same. No waiver by a party of any condition
or of any breach of any term, covenant, representation or warranty contained in
this Agreement shall be effective unless in writing, and no waiver in any one or
more instances shall be deemed to be a further or continuing waiver of

 

 

 

3

 

 

 


--------------------------------------------------------------------------------



any such condition or breach in other instances or a waiver of any other
condition or breach of any other term, covenant, representation or warranty.

Section 3.5        Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

Section 3.6        Interpretation. The headings preceding the text of Articles
and Sections included in this Agreement are for convenience only and shall not
be deemed part of this Agreement or be given any effect in interpreting this
Agreement. The use of the masculine, feminine or neuter gender herein shall not
limit any provision of this Agreement. The use of the terms “including” or
“include” shall in all cases herein mean “including, without limitation” or
“include, without limitation,” respectively.

Section 3.7        Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAWS.

Section 3.8       Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise specifically provided in this Agreement, no assignment of
any rights or obligations shall be made by any party without the written consent
of the other parties hereto.

Section 3.9        No Third Party Beneficiaries. This Agreement is solely for
the benefit of the parties hereto and no provision of this Agreement shall be
deemed to confer upon other third parties any remedy, claim, liability,
reimbursement, cause of action or other right.

Section 3.10     Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions hereof shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

Section 3.11      Remedies Cumulative. The remedies provided in this Agreement
shall be cumulative and shall not preclude the assertion or exercise of any
other rights or remedies available by law, in equity or otherwise.

Section 3.12      Entire Understanding. This Agreement sets forth the entire
agreement and understanding of the parties hereto with respect to the matters
set forth herein and supersedes any and all prior agreements, arrangements and
understandings among the parties.

Section 3.13     Termination. This Agreement shall terminate (i) on the first
date upon which the Deemed Beneficial Ownership of the Shareholders is less than
10% or (ii) immediately upon delivery of written notice of termination by the
Shareholders to the Company, which notice may be given at any time at the sole
discretion of the Shareholders.

Section 3.14     Effectiveness; Replacement of Observer Agreement. The Company
has agreed that it will nominate a Shareholder Nominee for election at its 2005
annual meeting of shareholders. This Agreement shall become effective
immediately upon election of such

 

 

 

4

 

 

 


--------------------------------------------------------------------------------



Shareholder Nominee at such meeting and the Observer Agreement shall immediately
be replaced by this Agreement and, thereafter, the terms of the Observer
Agreement shall have no further force or effect. In the event that such
Shareholder Nominee is not elected at the Company’s 2005 annual meeting of
shareholders, this Agreement shall not become effective and the Observer
Agreement shall remain in full force and effect. Notwithstanding the foregoing,
the confidentiality obligations set forth in Section 3.11 of the Observer
Agreement shall survive the replacement of the Observer Agreement in accordance
with the terms thereof.

Section 3.15    Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

 

*           *           *           *           *

 

 

 

 

 

5

 

 

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

STRATEGIC HOTEL CAPITAL, INC.

 

 

 

By:

/s/ Laurence S. Geller                                           

 

 

Name:  Laurence S. Geller

 

 

Title:    President and Chief Executive Officer

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By: Prudential Investment Management, Inc., its

 

Attorney-in-Fact

 

 

 

By:

/s/ Robert M. Falzon                                        

 

 

Name:  Robert M. Falzon

 

 

Title:    Vice President

 

 

PIC REALTY CORPORATION

 

By: Prudential Investment Management, Inc., its

 

Attorney-in-Fact

 

 

 

By:

/s/ Robert M. Falzon                                        

 

 

Name:  Robert M. Falzon

 

 

Title:    Vice President

 

 

STRATEGIC VALUE INVESTORS, LLC

 

By: Prudential Investment Management, Inc., its

 

Attorney-in-Fact

 

 

 

By:

/s/ Robert M. Falzon                                        

 

 

Name:  Robert M. Falzon

 

 

Title:    Vice President

 

 

 

 

 

 

6

 

 

 


--------------------------------------------------------------------------------



 

PRUDENTIAL ASSETS, LLC

 

By: Prudential Investment Management, Inc., its

 

Attorney-in-Fact

 

 

 

By:

/s/ Robert M. Falzon                                        

 

 

Name:  Robert M. Falzon

 

 

Title:    Vice President

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

By: Prudential Investment Management, Inc., its

 

Attorney-in-Fact

 

 

By:

/s/ Robert M. Falzon                                        

 

 

Name:  Robert M. Falzon

 

 

Title:    Vice President

 

 

SHC/OLAYAN REDEMPTION VEHICLE, LLC

 

By: Prudential Investment Management, Inc., its

 

Attorney-in-Fact

 

 

 

By:

/s/ Robert M. Falzon                                        

 

 

Name:  Robert M. Falzon

 

 

Title:    Vice President

 

 

SVI (SHC/HOUSTON) REDEMPTION VEHICLE, LLC

 

By: Prudential Investment Management, Inc., its

 

Attorney-in-Fact

 

 

 

By:

/s/ Robert M. Falzon                                        

 

 

Name:  Robert M. Falzon

 

 

Title:    Vice President

 

 

 

 

 

7

 

 

 

 

 